Title: George Joy to James Madison, 17 July 1835
From: Joy, George
To: Madison, James


                        
                            
                                My dear Sir, 
                            
                            
                                
                                    London 
                                
                                17th July 1835
                            
                        
                        
                        I have been near committing a great Faux pas. The Times of the 9th reported merely that the Seamen’s
                            Enlistment Bill went through the Committee and the report was ordered to be received on Wednesday following. As none of
                            the points were discussed in the House I concluded of course that it was the Bill of Sir James Graham to which Lord John
                            Russell had before assented and which in my letter to him I had reprobated; and that his promise not to fail to give due
                            consideration to my suggestions was the Courtier’s vox et proterea nihil; and I was preparing
                            a philippic accordingly, Sicut meus est mos, when the Cornwall Gazette of the 11th was
                            brought me with the enclosed article which stayed my hand. It had probably been copied from a London paper which I had not
                            seen—The Times favors the Graham and opposes the Ministry, this paper is also Conservative (quondam Tory) but in a
                            maritime district. I called on friend Pease whom I had instructed to move the amendment if Lord John did not and to
                            support him if he did; and his first words were "I rejoice at thy success in removing those obnoxious clauses from the
                            impressment Bill."
                        I told him it was on that Subject I wished to see him, having conflicting information upon it; his reply was
                            "they have struck them all out, and it would have been atrocious to have suffered such a Bill as it was to circulate in the country." "Obnoxious" and "atrocious" are not very common words among Quakers; but they
                            were his words.
                        But "if the Bill underwent so great alterations, how happens it that nothing appears of it in the debates".
                                That I learnt by going to the Home Office. My Letter really received the consideration that
                            was promised by Lord John. It was discussed in the Cabinet, and many better suggestions of the like tendency no doubt—and
                            it was left with Lord Auckland, in whose office the Bill received its final form: for the Ministry determined to take it
                            out of the hands of Sir Graham and lick it into shape themselves. In this form it required no discussion; and tho’
                            entitled "as amended by the Committee" it was in fact amended before it went there.
                        Lord John gave me an order for 2 copies of the Bill as so amended. They had not yet reached the vote office,
                            but have been sent to me to day. On comparing them with the Bill as it was, I find all the
                            difference that friend Pease mentioned: they have struck out all the obnoxious clauses: they have not even asserted the
                            King’s prerogative, which Lord John had assented to, and expressly asserted before, in reply to Sir James; still less have
                            they legalised by act of Parliament a practice so directly trenching on the liberty of the Subject. But they have not
                            adopted my project for doing away with impressment altogether by enlisting the men à priori to serve en cas de besoin (towards which however they consider this an incipient measure, or affect to;) because inter
                            alia they find it difficult at this time to raise the very sum for the Slave emancipation to which I had referred as a
                            case of analogy—but custodire custodes is a good rule; and they must be watched: for the
                            impressment of American Seamen which this would effectually prevent, and which is the hardest of all hard cases, is the
                            least thought of here: and who knows how soon the reign of Caningism maybe restored, and with it the sarcastic sophistry
                            and shameless deception of this most gullible of all gullible people: for altho’ there is an appearance of greater light
                            being diffused among the multitude than heretofore, it is yet too palpable that many of those that lead the public mind
                            have interests of their own to consult, and advocate democracy only because there is no other avenue through which those
                            of their caste can ascend to power; and altho’ occasions may occur in which a Minister may urge the consequences of the
                            enormities heretofore perpetrated, in the Naval defeats to which the operation of those enormities on the minds of
                            American Seamen no doubt contributed; yet as there is no party here that would listen to that argument without reluctance,
                            and it could hardly be urged with temper, I should prefer, politically Speaking, a security against a recurrence of them,
                            by a total abolition of impressment, to any effort to settle the matter by treaty.
                        I cover the two Bills by which you will see the alterations. The prerogative indeed remains where it was—the
                            only difference in that respect is, that it is not blazoned forth in the latter Bill as in the former, and the only
                            inference, that the present Administration is more liberal, or if you will more readily influenced by public opinion, than
                            their predecessors.
                        I wish they would settle it before my departure; but tho’ by half a score years your junior I am no longer
                            young nor of a long lived family. I remain always very faithfully yours
                        
                        
                            
                                G. Joy.
                            
                        
                    In the provision of one Seaman instead of two, by way of substitute, I am reminded of numerous instances in
                            which I have purchased the emancipation of American Seamen in that, as the shortest and frequently the only, mode of
                            effecting it. It was made a matter of emolument for old Navy Officers whose business it was to examine the substitutes and
                            who were civil enough to find them for you.